 1   RODERICK E. WALSTON
     Pro hac vice (Cal. Bar No. 32675)
 2   MILES B. H. KRIEGER
     Pro hac vice (Cal. Bar No. 309797)
 3   BEST BEST & KRIEGER LLP
     2001 North Main Street, Suite 390
 4   Walnut Creek, CA 94596
     Telephone: (925) 977-3300
 5   Email: roderick.walston@bbklaw.com;
     miles.krieger@bbklaw.com
 6
     Attorneys for Defendant
 7   Centennial Livestock

 8
                                      UNITED STATES DISTRICT COURT
 9
                                        FOR THE DISTRICT OF NEVADA
10

11   UNITED STATES OF AMERICA,                       Case No. 3:73-cv-000125-MMD-WGC
                                                     In Equity No. C-125
12                      Plaintiff,
                                                     Subfiles, C-125A, C-125B and C-125C
13   WALKER RIVER PAIUTE TRIBE,

                        Plaintiff-Intervenor,        ORDER ON MOTION TO TRANSFER
14                                                   VERIFIED PETITION FOR
     v.                                              PERMISSION TO PRACTICE IN THIS
15                                                   CASE ONLY BY ATTORNEY NOT
     WALKER RIVER IRRIGATION                         ADMITTED TO THE BAR OF THIS
16                                                   COURT AND DESIGNATION OF LOCAL
     DISTRICT, a corporation, et al.,
                                                     COUNSEL
17
                        Defendants.
18

19

20

21

22

23

24

25

26

27

28
                                                               [PROPOSED] ORDER ON MOTION TO
     82226.00004\32179542.2                        -1-      TRANSFER VERIFIED PET. TO PRACTICE
                                                                        3:73-CV-00125-MMD-WGC
 1                                    [ORDER

 2            THE COURT HEREBY GRANTS this Motion to Transfer Miles B. H. Krieger’s

 3   VERIFIED PETITION FOR PERMISSION TO PRACTICE IN THIS CASE ONLY BY

 4   ATTORNEY NOT ADMITTED TO THE BAR OF THIS COURT AND DESIGNATION OF

 5   LOCAL COUNSEL in Case No. 3:73-cv-00125-MMD-WGC to Case No. 3:73-cv-00127-MMD-

 6   WGC (In Equity C-125-B).

 7

 8

 9
                                                     IT IS SO ORDERED:
10

11                                                          July 11, 2019
                                                     DATED: _____________________________
12

13
                                                        UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                             [PROPOSED] ORDER ON MOTION TO
     82226.00004\32179542.2                    -2-        TRANSFER VERIFIED PET. TO PRACTICE
                                                                      3:73-CV-00125-MMD-WGC
 1                                     CERTIFICATE OF SERVICE

 2            I hereby certify that on July 11, 2019, I electronically filed the documents listed below

 3   with the U.S. District Court for the District of Nevada via the CM/ECF system, and that service

 4   will be accomplished on all counsel and persons requesting notice by the Court CM/ECF system,

 5   which will send notification of such filing to their email addresses:

 6       1. Motion to Transfer Verified Petition for Permission to Practice in This Case Only by

 7            Attorney Not Admitted to the Bar of This Court and Designation of Local Counsel;

 8            Memorandum of Points and Authorities In Support Thereof, and

 9       2. [PROPOSED] Order on Motion to Transfer Verified Petition for Permission to Practice in

10            This Case Only by Attorney Not Admitted to the Bar of This Court and Designation of

11            Local Counsel

12
     Dated: July 11, 2019                                   BEST BEST & KRIEGER LLP
13

14
                                                            By: /s/ Miles B. H. Krieger
15                                                             MILES B. H. KRIEGER
                                                               Attorneys for Defendant
16                                                             Centennial Livestock
17

18

19

20

21

22

23

24

25

26

27

28
                                                                               CERTIFICATE OF SERVICE
     82226.00004\32179542.2                           -1-                       3:73-CV-00125-MMD-WGC
